IN THE UNITED STATES COURT OF APPEALS
                   FOR THE FIFTH CIRCUIT United States Court of Appeals
                                                  Fifth Circuit

                                                                  FILED
                                                                February 12, 2008
                               No. 07-20049
                             Summary Calendar               Charles R. Fulbruge III
                                                                    Clerk

UNITED STATES OF AMERICA

                                           Plaintiff-Appellee

v.

CARLOS GARCIA

                                           Defendant-Appellant


                 Appeal from the United States District Court
                      for the Southern District of Texas
                           USDC No. 4:89-CR-169-1


Before REAVLEY, SMITH, and BARKSDALE, Circuit Judges.
PER CURIAM:*
      Carlos Garcia appeals the revocation of his supervised release as to his
conviction for money laundering and aiding and abetting money laundering, one
of three counts on which he was convicted. Garcia argues that the district court
lacked jurisdiction to revoke his supervised release because the term of
supervised release on the money laundering count had expired before a warrant
issued in the revocation proceedings. Finding no error that warrants relief, we
affirm.

      *
      Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion
should not be published and is not precedent except under the limited
circumstances set forth in 5TH CIR. R. 47.5.4.
                                 No. 07-20049

      Garcia was convicted in 1989 for money laundering and two drug offenses
involving cocaine. In March 2000, he began serving three concurrent terms of
supervised release, five years on the two narcotics charges and three years on
the money laundering charge. In December 2002, Garcia was taken into custody
pending the disposition of New York state law narcotics and firearm charges.
He pleaded guilty to the state charges and was sentenced to six years to life
imprisonment in May 2004. In November 2004, a warrant issued on a petition
to revoke Garcia’s supervised release. Garcia pleaded guilty to one violation of
his supervised release conditions. The district court revoked Garcia’s supervised
release and sentenced him to 36 months of imprisonment as to each of the three
counts of the 1989 conviction, all to be served concurrently.
      Garcia argues on appeal that his supervised release on the 1989 money
laundering conviction had expired in March 2003, long before the warrant issued
on the revocation petition, and therefore his supervised release could not be
revoked. He contends that his pretrial detention in New York did not serve to
toll the running of his supervised release period. He further argues that the 36-
month sentence upon revocation of supervised release from the money
laundering conviction is beyond the statutory maximum of 24 months authorized
for revocation of release from a Class C felony.
      The district court imposed three 36-month revocation sentences to run
concurrently. Garcia does not challenge the revocation of supervised release
from the two narcotics convictions and does not contest the length of those
sentences. The district court had jurisdiction to adjudicate the revocation
petition with respect to those convictions. Assuming, without deciding, that
Garcia’s arguments on appeal are correct and that there is error with respect to
the district court’s revocation on the money laundering conviction only, Garcia
identifies no adverse consequences to him from the judgment and does not argue
what benefit might accrue to him from relief on appeal. We therefore affirm the
judgment. Cf. United States v. Stovall, 825 F.2d 817, 824 (5th Cir. 1987) (the

                                       2
                                  No. 07-20049

existence of one valid sentence makes unnecessary the review of other sentences
that run concurrently with it).
      AFFIRMED.




                                       3